     Case 2:19-cv-00463-MU Document 22 Filed 09/29/20 Page 1 of 1         PageID #: 923




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

CATHERINE HARRIS,                        )
                                         )
               Plaintiff,                )
                                         )
v.                                       )   CIVIL ACTION NO. 19-0463-MU
                                         )
ANDREW SAUL,                             )
Commissioner of Social Security,         )
                                         )
               Defendant.                )

                                      JUDGMENT

         In accordance with the memorandum opinion and order entered on this date, it

is hereby ORDERED, ADJUDGED, and DECREED that the decision of the

Commissioner of Social Security denying Plaintiff benefits be AFFIRMED.

         DONE this the 29th day of September, 2020.

                                    s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE
